Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on May 28th, 2020
Claims 1-19 are pending claims.


Claim Objections

Claim 13 and14 are objected to because of the following informalities:
Claims 13 and 14 contains claim dependency issue. Both claims 13 and 14 depend on itself.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al., US PG PUB# 2019/0237183 A1 (hereinafter Won) in view of Hwang, et al., US PG PUB# 2019/0186816 A1 (hereinafter Hwang).
As for independent claim 1:
Won shows a method of operating a refrigerator appliance, the refrigerator appliance comprising a controller and a plurality of food storage compartments having independently controlled temperature and humidity, the method comprising: 
receiving an input with a user interface device, the input comprising an identity of a food item (Won shows receiving food item input from a user interface in 0145, 0150-0151, see Figures 5, 6, #144c); 
While Won shows receiving food item from a user interface, Won specifically doesn’t show retrieving optimal temperature and humidity for storage of the food item based on the received identity of the food item; modifying at least one of the temperature and the humidity of a selected one of the plurality of food storage compartments based on the retrieved optimal temperature and humidity for storage of the food item. In the same field of endeavor Hwang teaches retrieving optimal temperature and humidity for storage of the food item based on the received identity of the food item; modifying at least one of the temperature and the humidity of a selected one of the plurality of food storage compartments based on the retrieved optimal temperature and humidity for storage of the food item in 0020, 0022, 0033. Both Won and Hwang teach a refrigerator appliance with a user interface. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Won to incorporate the teaching of Hwang, thus allow the refrigerator to modify the temperature of the desired food storage compartment based on the food item (0020, 0044, 0045).
As for dependent claim 2:
Won- Hwang suggests the method of claim 1, further comprising providing a visual indication on an interface of the user interface device of the selected food storage compartment (Won, 0145, 0157-0158, see visual indicators)As for dependent claim 3:Won- Hwang suggests the method of claim 2, wherein the visual indication on the interface of the user interface device comprises a stored image of the refrigerator appliance and a graphical overlay on the stored image of the refrigerator appliance, the graphical overlay comprising an indication of the selected food storage compartments (Won, 0145, 0157-0159, see visual indicators and graphical overlay of the refrigerator in Figures 5, 7A-7D).As for dependent claim 4:Won- Hwang suggests the method of claim 2, wherein the visual indication on the interface of the user interface device comprises an augmented reality overlay on a live image of the refrigerator appliance (Won, see live image in Figures 8A-8D, 0163-0167, 0231-0235). As for dependent claim 5:Won- Hwang suggests the method of claim 1, wherein the user interface device is a local user interface device (Won, 0027).As for dependent claim 6:Won- Hwang suggests the method of claim 1, wherein the user interface device is a remote user interface device (Won, 0050, 0237-0240; Hwang, 0024-0027).As for dependent claim 7:Won- Hwang suggests the method of claim 1, wherein retrieving optimal temperature and humidity for storage of the food item comprises looking up the food item in a lookup table (Hwang, 0053, Figure 5). As for dependent claim 8:Won- Hwang suggests the method of claim 7, wherein retrieving optimal temperature and humidity for storage of the food item further comprises retrieving optimal temperature and humidity for storage of the food item from a remote database when the food item is not included in the lookup table, and adding the food item and the retrieved optimal temperature and humidity to the lookup table after retrieving the optimal temperature and humidity for storage of the food item from the remote database (Hwang, 0041-0045).As for dependent claim 9:Won- Hwang suggests the method of claim 1, further comprising retrieving, an optimal atmospheric composition for storage of the food item based on the received identity of the food item, and modifying the atmospheric composition of the selected one of the plurality of food storage compartment based on the retrieved optimal atmospheric composition for storage of the food item (Hwang, 0020, 0022, 0033). As for dependent claim 10:Won- Hwang suggests the method of claim 1, wherein the input received by the user interface device comprises a voice command (Hwang, 0082). As for dependent claim 11:Won- Hwang suggests the method of claim 1, wherein the input received by the user interface device comprises an image of the food item (Hwang, 0038, 0043). As for independent claim 12:Claim 12 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 13-19:Claim 13 contain substantial subject matter as claimed in claim 3-9 and are respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175